Citation Nr: 1760234	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-17 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to compensation under 38 U.S.C. § 1151 for a left shoulder disability claimed to be the result of VA treatment provided at the Richmond VA Medical Center (VAMC) on January 24, 2011.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from November 1966 to August 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The appellant filed a timely Notice of Disagreement (NOD), received in March 2012.  A Statement of the Case (SOC) was issued in March 2014.  A timely substantive appeal was received in May 2014.  A Supplemental Statement of the Case (SSOC) was issued in January 2017.

In May 2017, the appellant testified at a Board hearing in Washington, DC, before the undersigned Veterans Law Judge.  A transcript is of record.

The Board observes that the RO has characterized the appellant's left shoulder claim as entitlement to "service connection for residual left shoulder condition from pneumonia shot."  See e.g. February 2012 rating decision finding that "service connection for residual left shoulder condition from [the January 24, 2011] pneumonia shot [administered at the Richmond VAMC] is denied since this condition neither occurred in nor was caused by service."  The appellant's contentions, his hearing testimony, and the evidence of record, however, make clear that the appellant does not seek service connection for a left shoulder disability on the basis that it was incurred in service.  Rather, he contends that he developed a left shoulder disability as a result of a pneumonia shot he received at the Richmond VAMC on January 24, 2011.  Thus, the Board has recharacterized the issue on appeal as set forth on the cover page of this decision.  In light of the remand below, no prejudice to the appellant has resulted from the Board's recharacterization of the issue.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The issues of entitlement to TDIU and entitlement to compensation under 38 U.S.C. § 1151 for a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The appellant's current psychiatric disability, diagnosed as PTSD, is causally related to his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C. § 5103; 38 C.F.R. § 3.159(b)(1).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

II.  Applicable Law

	A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

During the pendency of this claim, VA amended 38 C.F.R. § 4.125(a) to indicate that a diagnosis of a mental disorder, to include PTSD, must conform to the standards set in the Diagnostic and Statistical Manual of Mental Disorders, 5th edition (DSM-5).  The amendments are applicable to the appellant's claim, as his appeal was certified to the Board in January 2017.  See 38 C.F.R. § 4.125; 79 Fed. Reg. 45,093, 45,094-096 (Aug. 4, 2014); 80 Fed. Reg. 14,308 (Mar. 19, 2015) (final) (providing that for claims that were initially certified for appeal to the Board, the Court of Appeals for Veterans Claims (CAVC), or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014, DSM-IV will apply.  For all applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, DSM-5 will apply).  

The evidence required to support the occurrence of an in-service stressor varies depending on whether a veteran was engaged in combat with the enemy, whether his stressor is related to fear of enemy or terrorist activity, whether it is related to personal assault, or whether it is related to some other type of incident.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

III.  Analysis

	A.  Background

In June 2011, the appellant submitted a Statement in Support of Claim for Service Connection for PTSD.  He reported that he had experienced multiple stressful incidents while he was assigned to convoy security.  He recalled that the Viet Cong had repeatedly attacked his base using mortars and rockets.  He also reported increased firefights during the Tet Offensive, in addition to more mortar and rocket attacks.  The appellant stated that the taking of human lives, especially women and children, is a traumatic experience.  He stated that he buried his memories of Vietnam, although they resurface during recurring nightmares.  He stated that such nightmares occur frequently and include faces of the enemy and injured American soldiers.

The record on appeal contains a June 2011 PTSD Stressor Decision which notes that the appellant's Military Occupational Specialty (MOS) was Military Policeman and that he served in Vietnam.  Based on these facts, the RO found that it was likely that the appellant was exposed to a hostile environment and conceded the appellant's reported in-service stressors.

The appellant was afforded a contracted examination in June 2011.  The appellant reported that he began experiencing symptoms such as recurrent, vivid memories and recurrent nightmares in 1968 as a result of his service in the Republic of Vietnam.  He also reported poor motivation to seek employment; being triggered by sun shining through trees; feelings of anger, rage, and anxiety; an inability to sit with his back to an open door; and a need to check his shoes before putting them on as Viet Cong had booby-trapped others' combat boots in Vietnam.  He does not have any friends.

He reported that he served as a Military Policeman while deployed to Vietnam.  He stated that he was engaged in combat activities and that he was shot in the foot, although he did not report such injury.  He denied experiencing a post-military traumatic event.  He stated that he believes he is unemployed primarily due to a mental disorder, noting "I would not hire myself."  

The appellant stated that the traumatic event he experienced was "killing people."  He reported multiple incidents which involved civilians.  He stated that he and his fellow soldiers had to keep civilians from getting to the "laterite pits."  On another occasion, a comrade pointed out a sniper and the appellant opened fire.  However, it turned out that civilians were also in that location.  The appellant stated that he never reported this event and that "killing civilians was never my intent."  He also reported that he received a wound on his right foot.  He also witnessed others being wounded, injured, and killed.  The examiner stated that the appellant's claimed stressor was supported by the evidence of record and that the appellant was a reliable historian.  The examiner observed that the appellant's response to the stressor at the time of the trauma included beliefs that his life was threatened and that he could be physically injured in the situation, feelings of intense fear, helplessness, horror, and being stunned or in shock by the traumatic event.  The appellant stated that, from the second day of being in Vietnam, the experience was horrific.

After examining the appellant and reviewing the record, the examiner diagnosed the appellant as having PTSD with secondary depressive disorder, not otherwise specified, and alcohol abuse, in full and sustained remission.  The examiner indicated that the appellant met the diagnostic criteria for PTSD because, inter alia, he had been exposed to traumatic event which involved actual death, threatened death, serious injury threat to the physical integrity of self and threat to the physical integrity of other; he responded with intense fear, helplessness, and horror; and persistently reexperienced the traumatic event.  The examiner, however, then indicated that "[in] reference to the question 'PLEASE SPECIFICALLY STATE WHETHER OR NOT THE CLAIMED STRESSOR IS RELATED TO THE VETERANS FEAR OF HOSTILE MILITARY OR TERRORIST ACTIVITY,' the following is the answer: No."

In his Notice of Disagreement, received in March 2012, the appellant stated that he was involved in several hostile encounters with the Viet Cong while running convoy security escorts between Saigon and the 25th Infantry's base camp in Cu Chi.  He stated that his first, and lasting, memory of Vietnam was investigating damage to the base camp by a rocket and mortar attack.  He walked into a crowded tent with wounded and observed an American soldier, lying on the ground in a pool of blood with one leg blown off, who was trying to find his missing leg.  He reported being pinned down by mortar and sniper fire after dark while escorting a convoy.  He continuously fired into a dark rice paddy where the enemy was believed to be hidden until his machine gun overheated and warped.  After the firefight ended, he went to base camp and his commanding officer asked if he was the machine gunner in the reported incident.  However, the appellant was in complete shock and did not acknowledge his superior's rank or question.  

He stated that the most vivid and haunting of all of his Vietnam memories was when he was left behind to provide security for a broken-down convoy truck 10 miles from base camp.  A tow truck had been dispatched to recover the convoy truck, but as it began to pull away, the tow truck was hit by sniper fire.  The driver of the appellant's jeep pointed out the location where the shots had come from.  The appellant returned fire with several hundred rounds as they pulled away.  However, the appellant then saw several women and children exit the buildings he had shot at and realized that snipers had taken position in buildings occupied by civilians.  He stated that he also had to guard the laterite pit where base camp trash was burned to prevent children from scavenging.  He stated that he observed children wounded and killed by the ammunition and fuel that was dumped into the pit. 

The appellant's representative's brief was received in April 2017.  She stated that the June 2011 examiner was very clear that the appellant had PTSD which stemmed from his service in Vietnam.  She noted that the examiner stated that "[t]he claimant has been exposed to a traumatic event which involved actual death, threatened death, serious injury, [and] threat to the physical integrity of self."  She noted that although the examiner stated that the appellant's claimed stressor was not related to a fear of hostile military or terrorist activity, the examiner specifically noted that the appellant described the multiple traumatic events from his service in Vietnam involving hostile military activity and that she found him to be a reliable historian.  

In an April 2017 letter, A.S., a VA physician, stated that the appellant has "symptoms of PTSD and depression resulting from his wartime contact during Vietnam."

A letter from the appellant's wife was received in May 2017.  She reported that she has observed the appellant experience anger problems and nightmares since she has known him.

	B.  Entitlement to service connection for PTSD

After reviewing the record, the Board concludes that the legal criteria for service connection for PTSD have been met.  As set forth above, the record is clear that the appellant has a current diagnosis of PTSD in accordance with 38 C.F.R. § 4.125.  In the June 2011 examination report referenced above, the examiner explained in detail the reasons the appellant met the diagnostic criteria for PTSD.  The examiner, after listing multiple stressors reported by the appellant which involved hostile military activity, confirmed that such stressors were adequate to support a diagnosis of PTSD and that the appellant's symptoms were related to the claimed stressors.  The examiner further opined that the appellant was a reliable historian.  Although the examiner checked a box on the Disability Benefits Questionnaire (DBQ) form that the appellant's claimed stressors were not related to a fear of hostile military or terrorist activity, given the substance of the examination report itself, the Board finds that the examiner clearly concluded that the appellant's stressors were, in fact, related to his fear of hostile military activity, as defined by 38 C.F.R. § 3.304(f)(3).  

Further, the VA physician who provided the May 2017 letter stated that the appellant's symptoms of PTSD and depression were due to his active service in the Republic of Vietnam.  No non-service stressors were identified.  When the July 2011 examination report and the May 2017 letter are read together, and affording the appellant the benefit of the doubt, the criteria for entitlement to service connection for PTSD have been met.  



ORDER

Entitlement to service connection for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Prior to the grant of service connection for PTSD in the instant decision, the appellant had no service-connected disabilities.  Thus, he did not meet the schedular requirements for TDIU.  Although the appellant now has a service-connected disability, PTSD, and claims that he is unable to secure or follow a substantially gainful occupation due to such, the AOJ has not yet assigned a rating for his service-connected PTSD.  

The Board does not assign a disability rating or effective date in the first instance; rather, the grant of service connection is a full grant of the benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

Thus, entitlement to TDIU is inextricably intertwined with the forthcoming AOJ rating of his PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  

With respect to the appellant's claim of entitlement to compensation under 38 U.S.C. § 1151 for a left shoulder disability, the Board finds that a remand is necessary so that the RO can consider the appellant's claim in the first instance under the appropriate legal criteria.  

In addition, in light of the appellant's contentions and the evidence of record, the Board finds that remand is required in order to afford the appellant an appropriate examination for his 38 U.S.C. § 1151 claim and to obtain a medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the appellant a VA medical examination for the purpose of determining whether he incurred an additional left shoulder disability as a result of the pneumonia shot he received on January 24, 2011, and, if so, whether the proximate cause of such additional left shoulder disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event not reasonably foreseeable.

In rendering this opinion, the examiner should provide a rationale, including reference to the pertinent evidence of record, including the appellant's statements that he had no left shoulder problems prior to receiving the pneumonia shot but has consistently experienced left shoulder pain since receiving the shot.  

3.  After completing the foregoing, and assigning an initial rating and effective date for the appellant's service-connected PTSD, the AOJ should readjudicate the issues on appeal.  If the benefits sought are not granted in full, furnish the appellant and his representative a Supplemental Statement of the Case and the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


